internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 4-plr-108860-99 date date number release date settlor trust trustees son daughter grandson great-grandchild a great-grandchild b great-grandchild c great-grandchild d great-grandchild e great-grandchild f court settlement agreement and order date date plr-108860-99 date date date year dear we received your letter dated date in which you request rulings on behalf of the above-referenced taxpayers concerning the federal income gift estate and generation-skipping_transfer_tax consequences of a proposed settlement agreement on date settlor executed an irrevocable_trust agreement trust for the benefit of daughter son was the initial sole trustee item four article a of the trust agreement provides the trust estate shall be held and dealt with as follows the trust estate shall be held by the trustee for the benefit of the settlor’s daughter daughter and said trustee in his absolute and uncontrolled discretion shall use so much of the net_income of the principal of such trust as he deems necessary to provide for the support comfort and maintenance of daughter and if the entire said net_income together with the income received by daughter from other sources should not be adequate again in the sole opinion of the trustee to provide for the suitable support comfort and maintenance of daughter the trustee is authorized to use so much of the principal of the trust as is necessary to make such provision in administering trust the trustee made periodic distributions to daughter of substantially_all of trust’s net_income settlor and son are deceased in year the parties ascertained that the provisions regarding the distribution of trust property upon daughter’s death were ambiguous daughter has one child grandson and six grandchildren great-grandchild a great-grandchild b great-grandchild c great-grandchild d great-grandchild e and great-grandchild f specifically at issue was the interpretation of item four articles c and d which provide in pertinent part as follows article c the trust estate or the balance thereof remaining at the death of daughter shall pass to and vest in her issue surviving her the said trustee continuing to administer said trust for the benefit of such issue under the terms and provisions of item four of this trust agreement plr-108860-99 article d in the event the circumstances herein elsewhere state require the establishment of a_trust or trusts for the benefit of issue of daughter the trustee of such trust shall be governed in the administration of his trust by the terms and provisions of this article d item four as follows the trustee shall use so much of the net_income of his trust and if such income is not adequate then so much of the principal of such trust as the trustee may deem necessary for the support maintenance education benefit and advancement of the issue who are beneficiaries of such trust for a period of twenty-one years after the inception of the beneficial_interest in such trust of such issue or until all of such issue have attained the age of twenty-one years whichever may sooner occur at which time the trustee shall distribute the principal of such trust in equal shares among such issue as are then living on date the trustee filed a petition for declaratory_judgment in court each of the trustee and grandson was represented by separate legal counsel in that proceeding and a guardian ad litem was appointed by the court to represent the interests of the great-grandchildren and any unborn descendants of daughter on date a hearing was held testimony was received from daughter and grandson regarding their understanding of the settlor’s intentions the arguments of all parties were supported by state law decisions the guardian ad litem maintained that the express provisions of the trust agreement require trust to continue after daughter’s death for her issue for an additional twenty-one years or until the youngest issue living at daughter’s death reaches age twenty-one whichever is earlier and that if there is any ambiguity in the trust agreement it only related to the identity of her issue who would be entitled to beneficial interests grandson on the other hand took the position that the entire corpus was to be distributed to him at daughter’s death he argued that the phrase shall pass to and vest in her issue surviving her requires a per stirpes division of trust property at daughter’s death grandson also relied upon statements made at the hearing by daughter and statements attributed to son as the initial trustee that upon daughter’s death grandson was to receive the remaining corpus briefs were submitted by all parties daughter died on date the parties now propose to settle the dispute the settlement agreement provides that grandson will receive one-third of the trust property outright one-third of the trust property will be divided equally and held in separate trusts for daughter’s grandchildren great-grandchildren of the settlor living at her death with principal to be distributed to the grandchild twenty-one years after the establishment of the trust or at such earlier time as there shall be no living issue of daughter who was living at her death that is less than twenty-one years of age during the term of these trusts income and corpus will be distributable to the trust_beneficiary under the same standard plr-108860-99 contained in article d of the trust agreement one-third of the trust property will be held in trust for grandson during his lifetime with income and principal payable to him in the sole discretion of an independent corporate trustee based on the distribution standard set forth in article d of the trust agreement the remainder is to be divided at grandson’s death equally among daughter’s grandchildren then living who were also living at daughter’s death with the issue then living of such a grandchild who predeceased grandson receiving the distribution per stirpes property otherwise distributable to a grandchild or more remote issue for whom a separate trust is then held under the trust shall be added to the existing separate trust in negotiating the parties were aware that court approval would be necessary and the court would have to be satisfied that the settlement reflected potential judicial resolutions applying the language of trust and the state court decisions relating to the legal issues this arrangement is viewed by the parties as giving essentially equal current economic value to the two sides while also recognizing the weight of the legal arguments the settlement agreement also supplies specific provisions to implement the continuing trusts you represent that no additions of assets constructive or otherwise have been made to trust subsequent to date in addition the trusts were irrevocable as of the date of creation prior to date you have requested the following rulings distributions made from trust as a result of daughter’s death pursuant to the settlement agreement and order whether outright or in further trust will not cause the recognition of any taxable_income or gain to trust the individual distributees the distributees’ trusts or their beneficiaries except to the extent gains are realized on assets sold by trust prior to distribution or to the extent said distributions may be deemed to carry out distributable_net_income within the meaning of sec_643 under sec_661 and sec_662 neither the implementation of the settlement agreement and order nor distributions made from trust as a result of daughter’s death pursuant to the settlement agreement and order whether outright or into further trust will cause any person to be deemed to have made a gift or to be subject_to federal gift_taxes under chapter of subtitle b neither the implementation of the settlement agreement and order nor distributions made from trust as a result of daughter’s death pursuant to the settlement agreement and order whether outright or in further trust will cause any person to be deemed to have made a generation-skipping_transfer or to be subject_to generation-skipping_transfer taxes under chapter of subtitle b the implementation of the settlement agreement and order will not cause plr-108860-99 trust or any further trust to which property is distributed as a result of daughter’s death to lose its grandfathered status for purposes of the generation-skipping_transfer_tax under b a of the tax_reform_act_of_1986 the implementation of the settlement agreement and order will not cause the inclusion of any property owned by trust or property held in further trust pursuant to said settlement agreement and order in the gross_estate of any individual for federal estate_tax purposes under chapter of subtitle b except to the extent of property distributed outright to a beneficiary ruling_request no - income_taxation of trust sec_643 provides that in the case of any distribution_of_property other than cash to which an election under sec_643 applies gain_or_loss shall be recognized by the estate_or_trust in the same manner as if such property had been sold to the distributee at its fair_market_value and the amount taken into account under sec_661 and sec_662 shall be the fair_market_value of such property sec_1_661_a_-2 of the income_tax regulations provides that if property is paid credited or required to be distributed in_kind no gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of the distribution unless the distribution is in satisfaction of a right to receive a distribution in a specific dollar amount or in specific property other than that distributed sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of any amount of income for such taxable_year required to be distributed currently including any amount required to be distributed that may be paid out of income or corpus to the extent such amount is paid out of income for such taxable_year and any other_amounts properly paid out or credited or required to be distributed for such taxable_year however any such deduction allowed cannot exceed the distributable_net_income of the trust sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year in 305_us_188 the supreme court held that for income_tax purposes property received pursuant to the settlement of a bona_fide will_contest is treated as passing directly from the decedent by inheritance plr-108860-99 accordingly based upon the information submitted we conclude that the distributions made pursuant to the settlement agreement and order will not cause the recognition of any taxable gain or income to trust or to trust’s beneficiaries because the distribution is not in satisfaction of a right to receive a distribution in a specific dollar amount or in specific property other than that distributed within the meaning of sec_1_661_a_-2 however trust will recognize gain to the extent realized on assets sold by trust prior to distribution and trust’s beneficiaries will have taxable_income to the extent such distributions carry out distributable_net_income within the meaning of sec_643 to the beneficiaries under sec_661 and sec_662 this ruling is subject_to the condition that trust does not elect to recognize gain on in_kind_distributions pursuant to sec_643 ruling_request no - gift_tax sec_2501 provides for a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in view of bosch whether an agreement settling a dispute is effective for estate and gift_tax purposes depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir thus state law must be examined to ascertain the legitimacy of each party’s claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated we have examined the settlement agreement in the context of the state court plr-108860-99 decisions that address the issues presented in applying these standards we have concluded that the proposed settlement agreement fairly reflects the relative merits of the claims made by the parties to the dispute we believe that the settlement agreement provides an allocation of the trust assets that is within a range of reasonable settlements considering the state court decisions that address the issues that is the interests to be received by the parties both as to the nature of the interests and their economic value are consistent with the relative merit of the claims asserted by the parties accordingly we rule that neither the implementation of the settlement agreement and order nor distributions made from trust as a result of daughter’s death pursuant to the settlement agreement and order whether outright or into further trust will cause any person to be deemed to have made a gift or to be subject_to federal gift_taxes under chapter of subtitle b ruling requests nos and - generation-skipping_transfer_tax sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_termination a taxable_distribution or a direct_skip sec_2612 defines the term taxable_distribution to mean any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2613 defines the term skip_person as including a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor trust in this case is a generation-skipping_trust because trust provides for distributions to persons that are two or more generations below the transferors’ generation thus unless trust is excepted from the gst tax provisions by reason of b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations transfers from trust would be subject_to the gst tax section b a of the act and sec_26_2601-1 of the regulations provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added in general any change to the quality value or timing of any beneficial_interest provided for under a_trust that was irrevocable on date will cause the trust to lose exempt status plr-108860-99 trust was irrevocable as of date which was prior to date and no actual or constructive additions have been made to trust after date based on the facts presented and representations made we conclude that because the proposed settlement agreement and order reflect the relative merit of the claims asserted by the parties to the litigation the settlement agreement and order do not alter the intended quality value or timing of any beneficial interests settlor created in trust accordingly the implementation of the settlement agreement and order will not cause trust or any further trust to which property is distributed as a result of daughter’s death to lose its exempt status for purposes of the gst tax under sec_2601 ruling_request no - estate_tax under sec_2033 the gross_estate includes the value of all property to the extent of the decedent’s interest in the property at death under sec_2036 sec_2037 and sec_2038 the gross_estate includes the value of property to the extent of any interest in the property the decedent has transferred for less than adequate_and_full_consideration in money or money’s worth while retaining a lifetime interest specified reversionary_interest or the right to affect beneficial_enjoyment as discussed above we conclude that the settlement agreement is regarded for transfer_tax purposes as properly reflecting the substantive rights of the parties accordingly the implementation of the settlement agreement and order will not cause the inclusion of any property owned by trust or property held in further trust pursuant to said settlement agreement and order in the gross_estate of any individual for federal estate_tax purposes under chapter of subtitle b except to the extent of property distributed outright to a beneficiary except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries george masnik chief branch enclosure
